IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-40808
                        Conference Calendar



ERNEST E. TEEGARDEN,

                                         Plaintiff-Appellant,

versus

VICKIE SULLIVAN, Chief Jailer at Franklin County Jail
in Mt. Vernon, Texas,

                                         Defendant-Appellee.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 5:97-CV-112
                       --------------------
                           June 14, 2000

Before JOLLY, DAVIS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ernest E. Teegarden, Texas prisoner #70731, appeals from the

grant of summary judgment for defendant Vickie Sullivan and the

dismissal of his civil rights action as time-barred.    Teegarden

contends that the district court erred by denying his motions for

appointment of counsel and by granting the defendant’s summary-

judgment motion.

     The denial of Teegarden’s motions for appointment of counsel

was not an abuse of discretion.   There were no exceptional



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                             No. 99-40808
                                  -2-

circumstances in his case requiring appointment of counsel.

Jackson v. Dallas Police Dep’t, 811 F.2d 260, 261 (5th Cir.

1986).

     Teegarden does not dispute the determination that he filed

his complaint on April 29, 1997.    He has abandoned any such

contention for appeal.   In re Municipal Bond Reporting Antitrust

Litigation, 672 F.2d 436, 439 n.6 (5th Cir. 1982).    Teegarden’s

unsworn statement and unverified response to Sullivan’s summary-

judgment motion were not competent to counter the motion.

Nissho-Iwai American Corp. v. Kline, 845 F.2d 1300, 1306 (5th

Cir. 1988).   Teegarden otherwise failed to offer specific

allegations countering Sullivan’s affidavit and the records

supporting that affidavit.    Because Teegarden failed to present

competent summary-judgment evidence indicating that he sought

medical treatment on or after April 29, 1995, after Sullivan

presented evidence indicating that he had not done so, the

district court did not err by granting summary judgment on

limitation grounds.   Ali v. Higgs, 892 F.2d 438, 439 (5th Cir.

1990).

     AFFIRMED.